                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

 VANESSA ADAMS                                   *    CIVIL ACTION NO. 19-0585


 VERSUS                                          *    JUDGE TERRY A. DOUGHTY

 FRANKLIN PARISH SCHOOL                          *    MAG. JUDGE KAREN L. HAYES
 BOARD


                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that Defendant Franklin Parish

School Board’s motion to dismiss for failure to state a claim upon which relief can be granted,

[Doc. # 3] is GRANTED in part, DISMISSING WITH PREJUDICE Plaintiff’s Title VII and

LEDL claims stemming from the adverse employment action in 2013 and DISMISSING WITH

PREJUDICE, Plaintiff’s claims under Section 1981 in the absence of an amendment, and

DENIED in part, allowing Plaintiff’s claims stemming from the adverse employment actions in

2018 to proceed.

        MONROE, Louisiana, this 25th day of October, 2019.


                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
